Appeal from a judgment of Supreme Court, Erie County (Forma, J.), entered May 24, 2001, convicting defendant after a jury trial of, inter alia, murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [2]) and aggravated criminal contempt (§ 215.52). We reject the contention of defendant that he was denied a fair trial by the admission in evidence of a threatening letter written by defendant to the victim and the testimony of a coworker of the victim regarding a conversation she had with defendant in which he threatened to kill the victim if he had to go to jail because she reported a prior incident to police. Supreme Court properly admitted that evidence because it was probative of defendant’s motive and intent to kill the victim (see People v Zarif, 290 AD2d 401, 402 [2002], lv denied 98 NY2d 683 [2002]; People v Kanner, 272 AD2d 866, 867 [2000], lv denied 95 NY2d 867 [2000]; People v Rolf, 185 AD2d 656 [1992], lv denied 80 NY2d 933 [1992]). The verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and the sentence is neither unduly harsh nor severe.
Contrary to the contention of defendant raised in his pro se supplemental brief, he received effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]). Defendant failed to identify any conduct of his attorney that rendered her assistance ineffective (see People v Ivey, 272 AD2d 883 [2000], lv denied 96 NY2d 902 [2001]). The further contention of defendant raised in his pro se supplemental brief concerning the conduct of the prosecutor before the grand jury is not review*968able on appeal because the grand jury minutes are not included in the record on appeal (see People v Sumpter, 185 AD2d 629, 630 [1992], lv denied 80 NY2d 1030, 81 NY2d 848 [1992]; see also Matter of Shellito D., 226 AD2d 1075, 1075-1076 [1996]). The remaining contentions raised in defendant’s pro se supplemental brief are not preserved for our review (see CPL 470.05 [2]) and, in any event, are without merit. Present— Green, J.P, Wisner, Hurlbutt, Kehoe and Hayes, JJ.